Case 1:20-cv-10701-DPW Document 65-2 Filed 04/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MCCARTHY et al,
Plaintiffs,
V.

|

|

: | CIVIL ACTION NO. 1:20-cv-10701-DPW
BAKER et al, |
|
|

Defendants.

 

DECLARATION OF CHARLES BREWER
I, Charles Brewer, hereby declare and state the following:
1. [reside in Massachusetts.
2. Iam over the age of 18 and competent to testify in this matter.
3. Ihold a valid LTC issued by the Commonwealth of Massachusetts.
4. On April 29, 2020, I visited the WalMart in Orange, Massachusetts.

5. I went to the Sporting Goods section and looked for handgun ammunition in .380, .38, .357, .
40, .45 calibers or 9mm.

6. I did not find any ammunition in those calibers.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 30th day of April, 2020.

fy 2 [Ver

Charles Brewer a
